Citation Nr: 0116037	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of VA benefits.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 until his 
death in May 1942. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Manila, Republic of 
the Philippines, Department of Veterans' Affairs Regional 
Office (RO), in which the RO denied the appellant's request 
to reopen her claim for revocation of forfeiture of VA 
benefits.


FINDINGS OF FACT

1.  In a November 1974 decision, the VA determined that the 
appellant had forfeited her right to VA benefits.  In a June 
1978 decision, the Board determined that the forfeiture was 
proper.  

2.  In an April 1997 decision, the Board found that the 
evidence submitted in support of the appellant's petition to 
reopen was not material and did not have any bearing on 
whether she presented false and fraudulent evidence in 
support of her claim for death benefits.  

3.  The evidence submitted in support of the appellant's 
current petition to reopen is not material and does not have 
any bearing on whether she presented false and fraudulent 
evidence in support of her claim for death benefits.




CONCLUSIONS OF LAW

1.  The April 1997 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence submitted since the Board's April 1997 
decision is not new and material; thus, the appellant's 
request for revocation of forfeiture of VA benefits is not 
reopened. 38 C.F.R. §§ 3.156, 20.1104 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the January 2001 statement of the case, the RO informed 
the appellant that in order to reopen a claim, new and 
material evidence must be presented.  The RO also specified 
what evidence constitutes new and material evidence.  
Therefore, the VA has fulfilled this duty.

Factual Background

In a decision dated in July 1954, the VA determined that 
based upon a field examination report, the appellant could no 
longer be considered an unremarried widow of the veteran.  
Her death pension benefits were discontinued.  In a decision 
dated in November 1974, the VA found that the appellant had 
knowingly submitted false evidence through a written 
statement dated in March 1971 and in testimony in April 1974.  
Specifically, she had submitted a statement and had testified 
to a VA field examiner to the effect that she had never 
remarried or lived as if she were married after the death of 
the veteran.  Because the overwhelming weight of the evidence 
at that time indicated that the appellant had continued to 
live with J.C. as man and wife as late as 1971, the VA 
concluded that the appellant's knowingly false statements 
warranted forfeiture of any entitlement to VA monetary 
benefits that she might otherwise have had.  In a decision 
dated in June 1978, the Board determined that the forfeiture 
declared against the appellant was proper.  At the time of 
the Board's June 1978 decision, the record included evidence 
from the 1954 field investigation; the appellant's March 1971 
statement; the April 1974 testimony before a VA field 
examiner, and statements from neighbors obtained during the 
April 1974 VA field investigation.

In August 1994, the appellant sought to re-open her claim for 
revocation of forfeiture of VA benefits.  In March 1995, she 
submitted a joint affidavit from two individuals who stated 
that J.C. stopped visiting the appellant in 1972.  She also 
submitted a statement dated in March 1995 in which she stated 
that she and J.C. had not had a relationship since 1973.  The 
appellant subsequently submitted a joint statement dated in 
August 1995, in which the individuals stated that they were 
neighbors of the appellant and that they knew she had not 
remarried after the death of the veteran.  The RO also 
received in August 1995, a statement from the local civil 
registrar's office that indicated there was no record of 
marriage between the appellant and J.C. between 1954 and 
1971.  In a decision dated in April 1997, the Board denied 
the appellant's request to re-open her claim for revocation 
of forfeiture of VA benefits.  At the time of the Board's 
April 1997 decision, the record included the March 1995 joint 
affidavit; the appellant's two statements both dated in March 
1995 statement; the August 1995 joint statement; and the 
August 1995 statement from the local civil registrar's 
office.  The Board denied her motion for reconsideration in 
December 1997.  In August 1998, the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims (Court) subsequent to March 1, 1999) 
dismissed her appeal for lack of jurisdiction.

In October 1999, the appellant sought to reopen her claim.  
In letters dated in October 1999 and May 2000, she stated 
that her new evidence was in a case decided by the Court.  In 
August 2000, the RO informed the appellant that she could not 
reopen her claim by simply noting similarities between her 
case and another case.  In September 2000, the appellant 
submitted the death certificate of J.C., who died in February 
1998.  In October 2000, the RO informed the appellant that 
the death of J.C. had no bearing upon the forfeiture of the 
appellant's VA benefits.  In February 2001, the appellant 
perfected her appeal to the Board.       

Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  The evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Forfeiture of Benefits

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary. Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
See 38 U.S.C.A. § 6103(a) (West 1991) (formerly 38 U.S.C. § 
3503(a)). 

Analysis

In November 1974, the RO informed the appellant that because 
she had knowingly made false statements, she had forfeited 
any entitlement to VA monetary benefits that she might 
otherwise have had.  In a June 1978 decision, the Board 
determined that the forfeiture was proper.  In April 1997, 
the Board denied the appellant's request to re-open her claim 
for revocation of forfeiture of VA benefits because she had 
failed to submit new and material evidence.  This is the last 
final decision regarding this case.  Since this decision, the 
appellant submitted only nonmaterial evidence that does not 
bear upon the claim for revocation of forfeiture of VA 
benefits. 

The evidence is not new and material because it does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Additionally, none of the evidence 
submitted contributes to a more complete picture of the 
circumstances surrounding the forfeiture of the appellant's 
VA benefits.  See Hodge, 155 F.3d at 1363. 

In essence, the appellant's arguments to reopen her claim are 
that because of the death of J.C. in February 1998, there is 
no impediment to her receiving VA benefits. However, the fact 
that J.C. is now deceased is not material to the issue of 
revocation of the forfeiture previously declared against the 
appellant.  The benefits were forfeited because she had 
presented knowingly false evidence concerning a relationship.  
The fact that J.C. is now dead does not make her prior 
statements any less false.  The Board finds that no new and 
material evidence has been submitted in support of the 
appellant's claim, therefore the claim is not reopened.  


ORDER

The claim for revocation of forfeiture of VA benefits is not 
reopened.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

